70 F.3d 1279
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kouei Yarn SAETEURN, a.k.a. Kouei Nayan Saeteurn, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70258.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 24, 1995.

Before:  PREGERSON, NORRIS, and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Kouei Yarn Saeteurn, a native and citizen of Laos, petitions pro se for review of the decision of the Board of Immigration Appeals ("BIA") dismissing his appeal from the Immigration Judge's ("IJ") denial of his application for a waiver of deportation pursuant to 8 U.S.C. Sec. 1182(c).  We have jurisdiction pursuant to 8 U.S.C. Sec. 1105a(a)(1), and we review de novo whether the BIA had jurisdiction to consider an untimely appeal, see Da Cruz v. INS, 4 F.3d 721, 722 (9th Cir.1993).  We deny the petition for review.


3
An individual appealing an IJ's decision must file a notice of appeal within ten days of the IJ's oral decision.  See 8 C.F.R. Secs. 3.3(a), 3.38(b), 242.21(a).  The IJ rendered his oral decision on June 13, 1994.  Saeteurn did not file his notice of appeal with the BIA until August 1, 1994.  Thus, Saeteurn's notice of appeal was not filed within ten days of the IJ's oral decision and, therefore, the BIA was without jurisdiction to hear the appeal.  See 8 C.F.R. Secs. 3.3(a), 3.38(b), 242.21(a);  see also Da Cruz, 4 F.3d at 722.


4
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3